DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a vehicle headliner (claims 1-6)   & Method of assembling a headliner (claims 7-15) , classified in B60R 13/0231

II. Claims 16-20, drawn to a Method of Manufacturing, classified in B29C 53/02.

Inventions Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the vehicle headliner shape alternatively could be manufactured using injection molding.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
It would require the Examiner to search additional classes/groups.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Mr Kantor a provisional election was made November 15, 2022 without traverse to prosecute the invention of Group I claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 32 shown in figure 5C is not described in the speciation..  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -  15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 1 a “system” is recited.  Throughout the specification the term “system” refers to presser system 60 shown in figure 8.  The elements recited in the body of claim 1 are components of an assemble vehicle roof (headliner, sunroof, opening) not a manufacturing” system”. It is unclear if the claim is reciting an assembled roof headliner  or a headliner assembly system.
In claim 1 lines 3-5 the phrase “which enables pull-out installation of the headlining without the use of additional fasteners in the area of the sunroof” is considered to be indefinite.  It is unclear if the   claim is reciting that there are no fasteners or just that there are no fasteners in the area of the sunroof area .  Further the expression “no additional fasteners” is indefinite as implies that fasteners are being claimed however the claim does not recite a fastener.   It is unclear if a fastener is being claimed.
 The phrase “the headlining” in claim 1, line 4 is considered to be indefinite for lacking proper antecedent basis.
In claim 4, line 2, the phrase “a change in shape direction” is considered to be indefinite.  It is unclear if Applicant is reciting structure or structure.  
The phrase “the headliner edge” in claim 5, line 1 is considered to be indefinite for lacking proper antecedent basis.  Also, “the receptacle of the sunroof cassette” in line of claim 5 also lacks proper antecedent basis.
In claim 6 line 2 the phrase “a further crease line” is considered to be indefinite, it is unclear what structure in the disclosed invention is being identified as a crease line.  This term is not employed in the specification.  Also, the term “further” implies that a crease line has already ben claimed but this is the first occurrence of the term in the claims. 
Also, in claim 6, line 4, the phrase “support ramp” is claimed, likewise is considered to be indefinite, it is unclear what structure in the disclosed invention is being identified as a support ramp.  This term is not employed in the specification.  
The phrase “the headliner flange” in claim 7, line 4 is considered to be indefinite for lacking proper antecedent basis.  Also, “the flange” in claim 9, line 4 lacks proper antecedent basis. 
In claim 7, lines 4-5, the expression “by the length of a projection of the projections” is considered to be indefinite.  The disclosure does not describe or define a projection of a projection.
In claim 8, line 2 the headliner is described as being “lifted vertically” and then “by horizontally displacing” the headliner rest in place on the cassette projections. It is unclear how the headliner is lifted vertically into cassette recesses which are only open toward a horizontal direction.   
 	 The phrase “the surfaces of the headliner edge” in claim 9, line 1 is considered to be indefinite for lacking proper antecedent basis.  
In claim 9, line 2, the phrase “the shaped structure” lacks proper antecedent basis.
In claim 9, lines 4-5 and in claim 12, line 7, “the receptacle of the sunroof cassette” lacks proper antecedent basis.
  	The expression “the flanges of the flange” in claim 9, line 6 is considered to be indefinite.  It is unclear what structure in the specification/drawings is being identified as a flange of a flange.
 	The phrase “the roof lining” in claim 11, line 1 and line 3 is considered to be indefinite for lacking proper antecedent basis.   Likewise in claim 8, line 3 and in claim 10 line 2  “the roof lining” lacks proper antecedent basis
The phrase “the ab overlap” is consider to be indefinite.  The term “ab” is not defined in the specification nor is it a term well-known and understood in the art.
In claim 12 line 2 the phrase “a further crease line” is considered to be indefinite, it is unclear what structure in the disclosed invention is being identified as a crease line.
In claim 12, lines 6-7, he phrase “non-positively from below against the upper limit of the receptacle of the sunroof cassette is pressed” is considered to be indefinite.  The language “non-positively … pressed” is contradictory as it is unclear how something can be pressed other than in a positive proactive manner.  Further the phrase “the upper limit” in lines 6-7 lacks proper antecedent basis.
In claim 12, line 4, the phrase “support ramp” is considered to be indefinite.  It is unclear what structure in the disclosed invention is being identified as a support ramp.  In claim 12 lines 5-6 the phrase “obliquely upward counterpart” is indefinite, it is unclear what structure in the disclosed invention is being identified as an upward counterpart.  Neither a “support ramp” or “obliquely upward counterpart” is defined in the speciation.  It appears that the same structure is being recited with alternative terms.   
 In claim 15, lines 1-2,the phrase “the trimming edge” lacks proper antecedent basis.
In claim 15 the phrase “the folding edge is received by at least one movable element of the sunroof cassette by moving this element from a receptacle” is indefinite.  It is unclear how the folding edge is “received” in the cassette by moving it “out” from the cassette receptacle.
In each of claims 9, 10 and 11, the phrase “the longitudinal direction” lack proper antecedent basis.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 7-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mailaender US Patent No. 9,272,673 (cited by Applicant on IDS)
The Mailaender Patent disclose a headliner assembly for a vehicle roof having an opening therein comprising:


(claim 1) a headliner(1), which has a bent shape in an area of a sunroof opening (see column 3, lines 50-54), which comprises a fold (see fold designated as “A” in marked up figure below), the fold comprising a flange(1.2 is a headliner foldback flange formed about the opening, being folded at “A” in the marked Mailaender drawing) with a shape adjoins the fold, which enables pull-out installation of the headlining (frictional connection is formed by the foldback flange 1.2 with receptacle slot ;  see column 3, line 64 – column 4, line 4) without the use of additional fasteners in the area of the sunroof opening.



    PNG
    media_image1.png
    379
    440
    media_image1.png
    Greyscale






In regard to claim 2, Mailaender discloses wherein the headliner is attached to a sliding roof cassette (2) having at least one roof opening on the body of a vehicle.

In regard to claim 3, Mailaender discloses wherein a shape of the flange comprises projections (3 as seen in figure 2; see column 4, lines 4-8 where a plurality of projections about “section” of the opening)   in a horizontal surface (2 in figure 2), and wherein between these projections recesses of approximately the same length and depth are arranged, which correspond to sunroof projections(3)  of the sunroof cassette (2) and further characterized in that by moving the headliner into its intended position, the projections of the headliner abut or interface with the sunroof projections of the sunroof cassette (see figure 1 wherein foldback projections abut with the surface of the projection recesses 3).

In regard to claim 5, Mailaender discloses wherein the surfaces of the headliner edge comprise shaped structures and further characterized in that by moving the headliner with the shaped structures a positive connection with the receptacle of the sunroof cassette is created and the positive connection minimizes or prevents the flange from being pulled out sideways (see column 3, line 64 – column 4, line 4).


Claim 7 is an independent claim.
The Mailaender Patent discloses a headliner for a vehicle roof having an opening assembled together using a method therein comprising:

(claim 7) mounting a headliner (1) with a sliding roof cassette (2 in figure 1; column 3, lines 46-48), wherein the sliding roof cassette comprises cassette projections and recesses (3) which are arranged in mirror image to projections of the headliner flange (1.2) or structures in the headliner flange, characterized in that the overlapping end position of both components is achieved by moving the headliner by the length of a projection of the projections (see figure 1 wherein the flange 1.2 overlaps the projection 3), wherein the projections of the headliner rest on load-bearing projections of the sliding roof frame.

In regard to claim 8, Mailaender discloses wherein the headliner is mounted vertically to the sunroof cassette and further characterized in that the projections of the headliner are lifted vertically into the recesses in the sunroof cassette (see figure 4b wherein arrow 16 points upward representing the movement of the liner during installation;  see column 3, lines 27-29) and by horizontally displacing the headliner, the projections of the roof lining rest on the projections of the sunroof cassette (see figure 1 wherein the headliner foldback flange 1.2 rests on projections 3) .

In regard to claim 9, Mailaender discloses wherein the surfaces of the headliner edge comprise shaped structures (see flat horizontal shape 1.2) and further characterized in that by moving the headliner with the shaped structures a positive connection with the receptacle of the sunroof cassette is created (see figure 1 wherein the flange 1.2 has been moved into the receptacle 3) and the positive connection minimizes or prevents the flange from being pulled out sideways wherein the receptacle of the sunroof cassette contains areas with slot openings of different widths, and wherein larger slot opening can accommodate the flanges of the flange and that the positive connection is created in the longitudinal direction by moving the headliner area of the narrower slots (held frictionally as described in column 3, lines 66- column 4, line 4 “only sections” of the receptacle slot are narrow).

In regard to claim 10, Mailaender discloses wherein the headliner is mounted in the longitudinal direction ((the outer side edges of the square/rectangular opening, see column 4, lines 7-8, are oriented in the longitudinal direction of the vehicle), characterized in that the projections of the roof lining are brought into spaces of the projections of the sunroof cassette (see figure 1 wherein roof projections 1.2 fit in space 3). 

In regard to claim 11, Mailaender discloses wherein the roof lining is first mounted horizontally on one side in a transverse direction to the sunroof cassette and then ab overlap of the opposite side of the two components is generated by moving the roof lining in the longitudinal direction (see figure 1 horizontal mounting; at the forward end and rearward end of Mailender’s rectangular opening, see column 4, lines 7-8, the liner must inherently be moved in the longitudinal direction of the vehicle to connect with the projection spaces on the front end of the cassette opening).



Claims 1, 6, 7, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) Luik as being anticipated by US Patent application Publication No. 2004/0239152 
Luik disclose a headliner assembly for a vehicle roof having an opening therein comprising:

(claim 1)a headliner (2), which has a bent shape in an area of a sunroof opening, which comprises a fold (see fold designated as “D” in marked up figure below), the fold comprising a flange (see flange designated as “E” in marked up figure below),  with a shape adjoins the fold, which enables pull-out installation of the headlining without the use of additional fasteners in the area of the sunroof opening.

In regard to claim 6, Luik discloses wherein a predominantly horizontal folding flange has at its outer edge a further crease line (see crease line designated as “F” in marked up figure below)that produces an angular bend on the outer edge and that the angular bend is over the entire length of the flange or only in segments (see segments 7, 8, 9, 10 in figure 1), and wherein the headliner with the angular bend rests on an inclined support ramp (5) for receiving the sunroof cassette.



    PNG
    media_image2.png
    248
    383
    media_image2.png
    Greyscale



Claim 7 is an independent claim.
The Luik publication discloses a headliner for a vehicle roof having an opening assembled together using a method therein comprising:
(claim 7) mounting a headliner (2) with a sliding roof cassette (see abstract), wherein the sliding roof cassette comprises cassette projections (11) and recesses (12) which are arranged in mirror image to projections of the headliner flange or structures in the headliner flange, characterized in that that the overlapping end position of both components is achieved by moving the headliner by the length of a projection of the projections(see figure 7 wherein the end flange of the headliner 2 has been inserted into the projection (11) receptacle 12), wherein the projections of the headliner rest on load-bearing projections of the sliding roof frame (see figure 7 wherein the very end foldback flange of the headliner rests on the load-bearing projection 5).


In regard to claim 12, Mailaender discloses wherein a predominantly horizontal folding flange has at its outer edge a further crease line (see crease line designated as “F” in marked up figure below)that produces an angular bend on the outer edge and that the angular bend is over the entire length of the flange or only in segments(see segments 7, 8, 9, 10 in figure 1), and wherein headliner with the angular bend rests on an inclined support ramp for receiving the sunroof cassette, and wherein during the assembly of the headliner the angular bend is pushed against an obliquely upward counterpart(see 5 in figure 7 the headliner flange rests on this ramp 5), whereby the top of the folding flange non-positively from below against the upper limit of the receptacle of the sunroof cassette is pressed.

In regard to claim 13, Mailaender discloses wherein during the assembly of the headliner the angular fold is completely or partially folded and is received in a slot in the receptacle of the sunroof cassette (the fold “D” as marked immediately above must surround the entire openings as described in paragraph #4).

Allowable Subject Matter
Claims 4, 14  and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The pro art listed on the attached US PTO form 892 are cited for their headliners and means for attaching the headliner to a vehicle roof near a sunroof opening.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN P WELDON/ Examiner, Art Unit 3612    
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612